DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments, filed 8/27/2021, have overcome the rejections of claims over the prior art due to incorporating allowable limitations into the independent claims.  .  The rejection of claims over the prior art has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 8/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,368,584 and 10/390,564 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Wang et al is the nearest prior art. The prior art fails to disclose that the base heats the tobacco holder when the holder is in the docking port. Instead, the smoking device of Wang et al, upon detection of an airflow during smoking (when the tobacco holder is not in the docking port), causes the accumulator in the tobacco holder to release its entire electric energy to the heating device. The prior art fails to provide motivation to modify .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748